                                                                                    December 8, 2020

Via ECF

Hon. Roanne L. Mann
United States Magistrate Judge
United States District Court
For the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201



Re:    Joint Status Report; Suffolk County Water Authority v. The Dow Chemical Company
       et al., No. 2:17-cv-6980-NG-RLM, and Related Cases


Dear Judge Mann:

       The Parties submit this Joint Status Report in accordance with the Court’s October 19,
2020 Scheduling Order, which directed the Parties to file a joint updated status report/letter-motion
proposing a pretrial schedule.

       There are 27 related cases before Your Honor. All are on behalf of Long Island public
water suppliers and primarily seek damages for the costs of removing 1,4-dioxane (“dioxane”)
from hundreds of drinking water wells. Plaintiffs allege that The Dow Chemical Company
(“Dow”), Ferro Corporation (“Ferro”), Vulcan Materials Company (“Vulcan”), Proctor & Gamble
Company (“P&G”), and Shell Oil Company (“Shell”) manufactured or promoted the dioxane or
dioxane-containing products that contaminated their wells. Dow, Ferro, and Vulcan are
Defendants in all 27 actions, while P&G and Shell are Defendants in three actions.

       The Parties have not been able to reach agreement on a pretrial schedule and, as a result,
have separately laid out their respective positions concerning case management and pretrial
scheduling. Plaintiffs’ position is set out in Attachment A and Defendants’ position in
Attachment B.

                                              Respectfully submitted,

                                              /s/ Matthew K. Edling

                                              Matthew K. Edling
                                              SHER EDLING LLP




                                              100 Montgomery Street, Suite 1410 − San Francisco, CA 94104
                                                                 Office: (628) 231-2500 − sheredling.com
ATTACHMENT A
                                                                                 December 8, 2020

      Via ECF

      Hon. Roanne L. Mann
      Chief Magistrate Judge
      United States District Court
      For the Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201



Re:    Attachment A – Plaintiffs’ Position Regarding Case Management;
       Suffolk County Water Authority v. The Dow Chemical Company et al., No. 2:17-cv-
       6980-NG-RLM, and Related Cases


Dear Judge Mann:

         Given the number of actions before the Court with overlapping claims and discovery,
Plaintiffs’ case management approach will expedite discovery, minimize economic burden,
prioritize issues and cases for convenience of the parties and the Court, and provide a timeline to
ready the first actions for summary judgment and trial if necessary. Plaintiffs have proposed
several suggestions since spring of 2019, both to Defendants and to the Court. Ultimately,
Plaintiffs’ final proposal was rejected by Defendants earlier today.

       The parties met in good faith but have different perspectives on when the parties should
submit a proposed scheduling and case management order that addresses case prioritization, fact
and expert discovery, dispositive motions, and trial. While Plaintiffs did not see the basis for
Defendants’ proposal as of the filing of this submission, Defendants’ last proposal deferred any
discussion of a pretrial schedule or case prioritization until December 2021, which is more than
four years after the first action was filed, Suffolk County Water Authority v. The Dow Chemical
Company et al., No. 2:17-cv-6980-NG-RLM. Plaintiffs believe those issues can be addressed now,
and that the parties and the Court will benefit from doing so.1

       Plaintiffs’ proposal can be summarized as follows:
           •   The first-filed action, Suffolk County Water Authority v. The Dow Chemical
               Company et al., No. 2:17-cv-6980-NG-RLM, should be one of the prioritized cases,
               as reflected in the proposed case schedule below.
           •   All parties substantially complete their document production by March 31, 2021;

1
  Defendants have not agreed that the first-filed Suffolk County Water Authority action should be
a prioritized case.
                                             100 Montgomery Street, Suite 1410 − San Francisco, CA 94104
                                                                Office: (628) 231-2500 − sheredling.com
Hon. Roanne L. Mann
Attachment A – Plaintiffs’ Position
December 8, 2020
Page 2

           •   By April 15, 2021, the parties submit to the Court a joint status report regarding the
               parties’ plan for determination of prioritization and pretrial readiness for additional
               related cases; and
           •   By June 15, 2021, the parties shall identify the additional related cases to be
               prioritized, their pretrial readiness, and proposed pretrial schedules for those
               prioritized actions.

       Below is an overview of the discovery to date and a memorialization of Plaintiffs’
continued case management proposals to Defendants and the Court.

       A. Discovery and Case Management

        Since spring 2019, Plaintiffs have repeatedly attempted to engage Defendants in a
conversation regarding a case management schedule that sets forth discovery and trial deadlines
and contemplates a timeline for selection of prioritized cases to be set for full discovery and case
completion. See Dkt. No. 108 (detailing Plaintiffs’ proposed discovery schedule for all cases and
time period for selection of prioritized cases for trial readiness). Between June and August 2019,
Plaintiffs and Defendants collaborated on the creation, distribution, and completion of facts sheets
in lieu of Rule 26 disclosures and “to facilitate an exchange of information that would help frame
subsequent formal discovery and lay the groundwork for discussions about case management.”
See Dkt Nos. 126, 127, 137. Copies of the plaintiff fact sheet and defendant fact sheet are available
at Dkt. No. 127.

       On November 26, 2019, the Parties exchanged completed fact sheets and accompanying
document productions. Dkt. No. 137. Plaintiffs produced more than 27,000 pages of documents
along with their fact sheet responses. Defendant The Dow Chemical Company served 7,530 pages
of documents; Defendant Ferro Corporation served 124 pages; Defendant Vulcan Materials
Company served 357 pages; Defendant Procter & Gamble served 35 pages; and Defendant Shell
Oil Company served 13 pages. Dkt. No. 137.

        Corresponding with the fact sheet completions, in November 2019, Plaintiffs proposed a
detailed case schedule to Defendants. Defendants asked to defer case management discussion until
all fact sheet information was received. Supplemental fact sheet information for the later-filed
cases was provided to Defendants in March 2020. Between March 2020 and now, Plaintiffs
requested substantive case management discussions with Defendants ahead of each scheduled
status conference and related status report submission. Defendants refused to discuss these matters
in detail.

      On January 21, 2020, Defendants served common requests for production of documents
(“RFPs”) and a common interrogatory across the cases. Plaintiffs served their responses on July 1,
Hon. Roanne L. Mann
Attachment A – Plaintiffs’ Position
December 8, 2020
Page 3

2020.2 Plaintiffs have produced nearly 60,000 documents to Defendants as part of the fact sheet
process and in response to Defendants RFPs.

       Since November 2019, in their fact sheet responses and in subsequent document
productions, Plaintiffs have produced responsive documents for the following categories of
documents and information:

           1. Plaintiff water provider information (i.e., size, location, number of wells, general
               water provider history);
           2. Distribution maps, distribution zones, and information regarding service areas,
               including number of customers served;
           3. Well locations, including well location information that was not requested in the
               fact sheets or Defendants’ requests for productions (i.e., well coordinates);
           4. Well details and specifications (i.e., depths, screening intervals, construction
               details);
           5. Source Water Assessment Program reports and other well capture zone information
           6. Well radius and Toxics Targeting reports (information Defendants’ requested for
               their “point source” theory);
           7. Comprehensive sampling information for dioxane and related contaminants;
           8. Engineering reports;
           9. Documents concerning treatment for dioxane, including costs associated with such
               treatment;
           10. Information regarding Plaintiffs’ membership in certain trade organizations;
           11. Information regarding sources of water used for Plaintiffs’ water supply;
           12. Pumpage reports and myriad pumpage information;
           13. Current and historic treatment methods for dioxane;
           14. Plaintiffs’ interconnection information;
           15. Steps each Plaintiff has taken to identify potential sources of dioxane contamination
           16. Steps taken and efforts spent to mitigate dioxane contamination impact on
               Plaintiffs’ water supplies;
           17. Anticipated/planned steps for future mitigation of dioxane contamination;
           18. Information regarding funds received or requested (including grants and bonds) to
               address/treat dioxane contamination;
           19. Categories of costs that have been or will be incurred for dioxane treatment and
               where applicable, estimates of those costs;
           20. Correspondence with local, state, and federal governmental entities regarding
               dioxane contamination and treatment;



2
 Plaintiffs also served RFPs on Defendants in January, and Defendants then requested a mutual
extension to respond to the outstanding discovery to July 1, 2020 due to COVID-19 complications.
Until recently, Defendants had collectively produced under 2,000 documents. Now, Defendants
have produced closer to 60,000 documents because of a recent large production from Defendant
Proctor & Gamble.
Hon. Roanne L. Mann
Attachment A – Plaintiffs’ Position
December 8, 2020
Page 4

           21. Where applicable to a Plaintiff, lists of potential “point sources” and contaminated
               sites;
           22. Lists of each Plaintiff’s likely key witnesses/personnel who might have
               discoverable information; and
           23. Hydrogeological maps and information.

        Defendants now claim that scheduling discussions cannot occur until: (1) they have “point
source information” and “detection information to know what wells are at issue” in every case; (2)
document production in every case is complete; and (3) unlimited depositions occur across each
case.

       •   Point Source Information: Defendants have had the vast majority, if not all, of
           Plaintiffs’ responsive “point source” documents for months and have had Plaintiffs’
           interrogatory response on this exact topic since July 1, 2020 (“For each Supply Well
           you allege requires treatment to remove 1,4-dioxane, identify: (a) Each source You
           know to have contributed to the 1,4-dioxane in such Supply Well; or (b) If You do not
           know the source of the 1,4-dioxane in such Supply Well, each source You suspect to
           have contributed to the 1,4-dioxane in such Supply Well.”).
       •   Detection Information: Plaintiffs produced detections and identification of all impacted
           wells with their fact sheet responses in November 2019, which have been supplemented
           where necessary since then. Defendants have had complete sampling histories from the
           majority of Plaintiffs for dioxane and related contaminants since November 2019 and
           from the later-filed Plaintiffs since March 2020, including thousands of sample results
           for each Plaintiff, and for some Plaintiffs, hundreds of thousands of sampling results.
       •   Document Production: Since the summer of 2019, Plaintiffs prioritized production of
           information by issue, custodian, or Plaintiff to substantially respond to fact sheet
           inquires and document requests. Defendants did not respond to additional offers to take
           this approach for the remaining document productions. Despite just recently having
           been apprised of Defendants belief that they need more documents to discuss a case
           schedule, Plaintiffs expect substantial completion of document productions will occur
           in every case by March 31, 2021.
       •   Depositions: Defendants have stated that depositions across each matter should be
           permitted before any case can be selected for completion of discovery and trial
           readiness. On this point, Plaintiffs disagree and believe a schedule can be reached, at
           least, as to the first-filed case (Suffolk County Water Authority) now and for other
           prioritized cases after document production is substantially complete in March 2021.
           Plaintiffs also offered to limit depositions of the Plaintiffs in a way that would assist
           Defendants in getting whatever information will allow them to discuss scheduling (e.g.,
           by topic or a certain number of Plaintiffs). Defendants refused this and other efforts to
           compromise on this front.

       At this juncture, the parties’ disagreement is a straightforward one. Defendants continue to
seek “more information” from every plaintiff and, it appears, all third parties before any case
Hon. Roanne L. Mann
Attachment A – Plaintiffs’ Position
December 8, 2020
Page 5

prioritization discussion occurs, with no pretrial dates even set until discovery across every case is
completed. Plaintiffs respectfully submit that Defendants’ position ignores the function and benefit
of the substantial information that Plaintiffs provided in response to the fact sheets served in
November 2019—fact sheets that were designed collaboratively by all parties for the purpose of
targeted discovery and selection of cases for more robust discovery. And even beyond the months
spent on those tailored fact sheets, Plaintiffs have produced nearly 60,000 documents to
Defendants as part of the fact sheet process and in response to Defendants’ RFPs.

        While Plaintiffs understand that Defendants need certain information to discuss prioritized
cases and related case scheduling, Plaintiffs believe this information has been provided in response
to fact sheets, in response to Defendants’ interrogatory, and by Plaintiffs’ document productions
to date. At a minimum, a pretrial schedule for the first-filed case must be possible when substantial
completion of document production occurs—expected in March 2021.

   B. Plaintiffs’ Case Schedule Proposal

        If Plaintiffs, on the basis of the fact sheets and Defendants’ to-date modest productions, are
prepared to address the significant common issues of law and fact across all of the related cases—
which Defendants do not dispute exist—and prioritize a certain number of actions where full
discovery will be permitted while common discovery across all cases is simultaneously conducted,
Defendants should be prepared to do so as well. Such an approach was employed by Judge
Scheindlin in In re: Methyl Tertiary Butyl Ether (“MTBE”) Products Liability Litigation (MDL
No. 1358), which likewise involved drinking water contamination litigation brought by public
entities, as a matter of public health and priority concern.

        Plaintiffs’ case schedule proposes that the first-filed Suffolk County Water Authority matter
be set for further discovery and trial, as indicated in the chart below. Plaintiffs’ proposal also
contemplates selecting additional prioritized cases for remaining fact discovery, expert discovery,
and trial so that the cases can be effectively managed and prepared for trial. Plaintiffs’ proposal
assumes that all parties will substantially complete document productions by March 31, 2021. Any
non-duplicative fact discovery for prioritized cases (including but not limited to depositions) will
conclude by November 2021. Thereafter, expert discovery and summary judgment briefing for
Suffolk County Water Authority and each prioritized action as well as issues common to all cases
would commence with a briefing schedule to be set by the Court and trial setting to follow
thereafter.

 Fact Discovery
 Deadline to submit a joint status report regarding the parties’ plan    April 15, 2021
 for determination of prioritization and pretrial readiness for the
 additional prioritized cases. Areas of disagreement, if any,
 concerning the plan shall be identified.
Hon. Roanne L. Mann
Attachment A – Plaintiffs’ Position
December 8, 2020
Page 6

 Deadline to identify additional cases for prioritization and pretrial   June 15, 2021
 readiness; submission of proposed pretrial schedule for those
 prioritized actions.
 Completion of fact discovery for Suffolk County Water Authority         November 23, 2021
 v. The Dow Chemical Company et al., No. 2:17-cv-6980-NG-
 RLM.

 Expert Discovery for Suffolk County Water Authority Action

 Deadline to serve initial expert reports.                               February 15, 2022

 Deadline to serve rebuttal expert reports.                              April 16, 2022

 Dispositive Motions and Pre-Trial Order for Suffolk County Water Authority Action

 Final date to request a summary judgment pre-motion conference.         June 15, 2022

 Deadline to file any summary judgment motion (if not set by the         August 15, 2022
 Court at the pre-motion conference).

                                                                         To be set after Court’s
 Submission of joint pre-trial order.                                    ruling on any summary
                                                                         judgment motions.


        Plaintiffs welcome the opportunity to discuss any of the above if the Court wishes to set a
status conference or otherwise set a time to discuss these matters with the parties.


Respectfully submitted,

/s/ Matthew K. Edling
Matthew K. Edling

MATTHEW K. EDLING
matt@sheredling.com
VICTOR M. SHER
vic@sheredling.com
STEPHANIE D. BIEHL
stephanie@sheredling.com
KATIE H. JONES
katie@sheredling.com
Hon. Roanne L. Mann
Attachment A – Plaintiffs’ Position
December 8, 2020
Page 7

TIMOTHY R. SLOANE                               FRANK R. SCHIRRIPA
tim@sheredling.com                              fschirripa@hrsclaw.com
NICOLE E. TEIXEIRA                              MICHAEL A. ROSE
nicole@sheredling.com                           mr@hachroselaw.com
SHER EDLING LLP                                 HILLARY M. NAPPI
100 Montgomery St. Suite 1410                   hnappi@hrsclaw.com
San Francisco, CA 94104                         HACH ROSE SCHIRRIPA &
(628) 231-2500                                  CHEVERIE, LLP
                                                112 Madison Avenue - 10th Floor
Attorneys for Plaintiffs3                       New York, New York 10016
                                                (212) 213-8311
SCOTT MARTIN
smartin@hausfeld.com                            J. NIXON DANIEL, III
JEANETTE BAYOUMI                                jnd@beggslane.com
jbayoumi@hausfeld.com                           MARY JANE BASS
HAUSFELD LLP                                    mjb@beggslane.com
33 Whitehall St., 14th Floor                    BEGGS & LANE, RLLP
New York, NY 10004                              501 Commendencia Street
(646) 357-1100                                  Pensacola, FL 32502
                                                850-469-3306
RICHARD S. LEWIS
rlewis@hausfeld.com                             T. ROE FRAZER, II
HAUSFELD LLP                                    roe@frazer.law
1700 K Street, NW, Suite 650                    THOMAS ROE FRAZER, III
Washington, DC 20006                            trey@frazer.law
(202) 540-7200                                  W. MATTHEW PETTIT
                                                mpettit@frazer.law
KATIE R. BERAN                                  FRAZER PLC
kberan@hausfeld.com                             30 Burton Hills Blvd
HAUSFELD LLP                                    Suite 450
325 Chestnut Street, Suite 900                  Nashville, TN 37215
Philadelphia, PA 19106                          615-647-0987
(215) 985-3270
                                                Attorneys for Plaintiff New York American
Attorneys for Plaintiff Suffolk County Water    Water Company, Inc.
Authority
                                                PAUL J. NAPOLI
                                                pnapoli@napolilaw.com
                                                LILIA FACTOR
                                                lfactor@napolilaw.com

3
 The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York
American Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Hon. Roanne L. Mann
Attachment A – Plaintiffs’ Position
December 8, 2020
Page 8

                                      NAPOLI SHKOLNIK PLLC
                                      360 Lexington Avenue, 11th Floor
                                      New York, NY 10017
                                      (212) 397-1000

                                      Attorneys for Plaintiff Hicksville Water
                                      District
ATTACHMENT B
                                                  ATTACHMENT B

            Defendants’ Position regarding Case Management and Pretrial Scheduling


        Despite seeking billions of dollars, in the aggregate, across 27 distinct cases, Plaintiffs
want the Court to put most of their actions on indefinite hold and to prematurely pick a few cases
that will be deemed “priority” and tried ahead of other cases. And they want the Court to do this
before sufficient discovery has been taken in the individual actions, discovery that would provide
the Court a record that would inform discussions, proposals, and decisions about these important
issues. Frontloading this ultimate case management issue, as Plaintiffs propose, would cause
undue prejudice to Defendants. It would allow Plaintiffs to dictate the type and scope of
discovery Defendants may take, limit the actions in which fact discovery occurs, and deprive
Defendants of their right to develop evidence before “prioritization” through one of the most
fundamental discovery tools of all: depositions.1

        Plaintiffs’ attempt to limit discovery to a handful of cases is not a response to either
discovery abuses (there have been none) or any bona fide concern that such abuses are likely to
occur (abuses that, in any event, could be policed through protective orders). Plaintiffs,
notwithstanding the seriousness of their allegations and the magnitude of the damages they
claim, simply do not want to be bothered with depositions. Of course, Defendants did not want
to be burdened with 27 lawsuits, but now that they have been filed, Defendants have a right to
investigate these claims and develop their affirmative defenses through the full range of
discovery tools—including depositions—permitted under the Federal Rules of Civil Procedure.

        Contrary to what Plaintiffs suggest, these 27 lawsuits are not “one size fits all” actions.
Plaintiffs’ position that unidentified “common issues” predominate and “prioritization” can and
should occur now ahead of other record-developing discovery is nonsensical. This is not a class
action; these are individual cases, brought by separate water districts at different locations with
different industrial histories, different well locations, different potential sources of contamination
that occurred at different times and in different ways, different internal approaches to the
management of their water supply, and different remediation actions and decisions. Resolution
of “prioritized” cases will do nothing to promote the efficient resolution of all the cases. But the
problem here runs deeper: Plaintiffs are trying to foreclose discovery that would lead to a better


1
  Over the course of the last several weeks Plaintiffs’ position with respect to case management
has bounced about. In October, for example, Plaintiffs proposed to end “initial” and “common”
fact discovery (nowhere defined) on June 30, 2021. Last week, they proposed to complete their
initial document production by September 15, 2021. And yesterday, Plaintiffs proposed to
complete their document production by March 30, 2021. Although Plaintiffs’ current position is
not entirely clear, the common thread through all of their proposals is that case “prioritization”
should occur without Defendants first having the opportunity to take depositions and other
discovery that would illuminate the issues in these actions and inform discussions about these
and other case management issues.




Attachment B - 2020-12-08 Status Report v1.docx
understanding of the claims and inform discussions and decisions relating to case prioritization.
For example:

              What is the source of the alleged dioxane contamination? An industrial source,
               residential septic systems, commercial laundromats, or something else?

              When and how did the contamination occur? An accidental spill, a homeowner
               pouring dioxane-containing products into its septic system? Illegal dumping or other
               failures to follow laws governing the use and disposal of such materials?

              What evidence connects the source of the contamination to a product produced by
               any defendant?

              How do the circumstances of the contamination relate, if at all, to any defendants’
               product literature?

              How sophisticated and knowledgeable about solvents were the entities that are
               determined to have been the source of the contamination? What practices did they
               follow relating to the use and disposal of dioxane-containing solvent products?

              When did particular plaintiffs learn of the contamination affecting their wells? What
               did they do about it?

              What alternatives did plaintiffs consider other than the costly AOP systems on which
               they base their damages claims?

              Which plaintiffs have wells that are tied to Superfund sites that are or were
               themselves the subject of government-supervised remediation and consent orders?

        Additional case-specific discovery relating to these and other issues is important to
deciding whether third-parties should be joined in certain of these actions and whether particular
cases should have priority. At this stage, however, the parties do not have enough information to
even identify all the relevant third-parties. One reason for this is that most Plaintiffs filed their
actions without first investigating the source of the contamination on which they base their
claims or any of the facts surrounding how the contamination occurred. Given their current case
management proposal, these Plaintiffs apparently believed that they could bring lawsuits without
having to do anything more than produce some documents. That, of course, is not how the rules
work.

        Plaintiffs’ attempt to portray their proposal as an effort to achieve “economic
efficiencies” is meritless. Left unsaid is that these are separate actions, and none of them is
small. Consider that when the State set 1 part per billion as the drinking water standard (the
Maximum Contaminant Level) for dioxane, it estimated that 89 wells Statewide would require
treatment with upfront costs of $3.575 million per well. Plaintiffs, however, have upped the
ante, claiming damages for nearly 500 hundred wells, 75% of which have dioxane levels below
the 1 ppb MCL and more than half of which are below 0.5 ppb, and they told the Court at the last
status conference that treating these wells will cost $8 to 13 million each. The Court should not

                                                    2
Attachment B - 2020-12-08 Status Report v1.docx
reward this kind of overreaching by limiting Defendants’ right to take deposition discovery in
these actions before decisions are made about case prioritization.

        That does not mean that after some period of deposition discovery there should not be a
discussion about case management and potentially prioritizing particular cases for trial. But at
this point, any such discussion and any decision by the Court would for all intents and purposes
be blind; the record, limited as it currently is to still-incomplete document discovery, is too
sparse to make those kinds of draws, at least at this stage. That is why Defendants proposed that
following the completion of document discovery, the parties begin depositions, just as they
would in any other case, and regularly report to the Court the progress they are making and
raising issues that might require judicial intervention. Defendants expect this discovery to be as
acrimony-free as the document discovery has been.

       We then expect that by late Fall, enough information will have been obtained to make
informed proposals—supported by the record—about case management and the prioritization of
cases. If Plaintiffs are able to complete their document productions sooner than the months they
claim they still need, then this process can be accelerated. Given the claimed damages in these
cases and Plaintiffs’ complete control of the key information and witnesses on which their claims
(and key defenses) will turn, it would be fundamentally unfair to not allow Defendants an
opportunity to develop evidence that would guide case management decisions relating to these
matters.

        Defendants’ proposed schedule is set forth below. It includes deadlines for the
completion of document discovery, both by parties and third-parties, and, if necessary, the filing
of motions to compel. While COVID-issues have delayed some of the document discovery to
date, progress has been made, and we believe that parties should be able to comply with the
proposed deadlines.

        The schedule also includes a date for the commencement of deposition discovery. For
now, these depositions would not be confined to particular actions or limited in scope. Each
side would develop the evidence it deems appropriate, mindful of course that, at the appropriate
time, such discovery will be used to formulate proposals for subsequent case management and
develop their positions concerning the potential prioritization of cases.

        The schedule also provides for regular progress reports to the Court. These reports will
give both sides the opportunity to raise with the Court any concerns they have relating to the
discovery that has occurred or is proposed.

        Finally, the schedule includes a “reset button” in the form of a year-end deadline for the
parties to submit for discussion with the Court their proposals for subsequent case management,
including their positions concerning case prioritization, fact and expert discovery, dispositive
motions, and trial. By that time, both sides should have enough information to ensure that their
proposals are grounded in a fuller understanding of the facts and issues, and will be in a position
to brief such issues as needed, so the Court has a full record on which to rule on them.




                                                  3
Attachment B - 2020-12-08 Status Report v1.docx
                                   DEFENDANTS’ PROPOSED SCHEDULE

                                        Event                               Deadline

 Parties to file Joint Status Reports concerning the status and   February 15, 2021; May 17,
 progress of discovery and identify known or anticipated          2021; August 16, 2021
 disputes or issues requiring Court intervention

 Deadline to complete party document productions in response      February 1, 2021
 to outstanding discovery                                         (Plaintiffs propose March 31)

 Deadline for motions to compel relating to party document        February 15, 2021
 discovery

 Commencement of depositions                                      March 1, 2021

 Deadline to file motions to compel relating to third-party       April 1, 2021
 document subpoenas served before December 1, 2020

 Deadline to serve additional written discovery directed at case September 22, 2021
 management issues

 Deadline for parties to submit their proposals for subsequent    December 6, 2021
 case management, including their positions concerning the
 issue of case prioritization, fact and expert discovery,
 dispositive motions, and trial. The Court will then set a
 hearing date to resolve any disagreement over scheduling and
 case management and allow the parties to brief these issues as
 necessary.




                                                  4
Attachment B - 2020-12-08 Status Report v1.docx
